C. A. 2d Cir. [Certiorari granted, 527 U. S. 1034.] The parties are directed to file supplemental briefs addressing the following question: “Does a private person have standing under Article III to litigate claims of fraud upon the Government?” Briefs are to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Tuesday, November 30, 1999. Twenty copies of the briefs prepared under Rule 33.2 may be filed initially in order to meet the November 30 filing date. Rule 29.2 does not apply. Forty copies of the briefs prepared under Rule 33.1 are to be filed as soon as possible thereafter.